

Exhibit 10-C

NON‑EMPLOYEE DIRECTOR
NON‑QUALIFIED STOCK OPTION AWARD AGREEMENT
This Stock Option Award Agreement (the “Agreement”) is made as of the date
specified in the individual grant summary by and between Donaldson Company,
Inc., a Delaware corporation (hereinafter, together with its subsidiaries,
called “Donaldson” or “Company”), and the person specified in the individual
grant summary, a non‑Employee Director of Donaldson (hereinafter called the
“Participant”).
In consideration of the mutual covenants hereinafter set forth and for other
good and valuable consideration, the parties agree as follows:
1.    Grant of Option. Donaldson irrevocably grants to the Participant a
Non‑Qualified Stock Option (hereinafter, the “Option”) representing the right to
purchase all or any part of an aggregate of the number of shares specified in
the grant summary of common stock, par value of US$5.00 per share, of Donaldson
(“Common Stock”). This Option is granted pursuant to the Donaldson Company, Inc.
Compensation Plan for Non‑Employee Directors and the 2010 Master Stock Incentive
Plan of Donaldson (collectively, the “Plan”). The Participant acknowledges
receipt of a copy of the Plan. Capitalized terms not defined in this Agreement
shall have the meaning ascribed to such terms in the Plan.
The purchase price of the shares of Common Stock subject to this Option is
specified in the grant summary which shall be 100% of the Fair Market Value of
Donaldson Common Stock on the date the award is granted (the “Date of Grant”).
The Date of Grant is the date specified in your individual grant summary made
available to you on‑line. The term of this Option is for the period of ten (10)
years from and after the Date of Grant, or such shorter period as may be
provided by the provisions of the Plan.
2.    Transferability. This Option shall not be transferable otherwise than by
will or the laws of descent and distribution and may be exercised during the
lifetime of the Participant only by the Participant; provided, however, that
notwithstanding the above, this Option shall be transferable by the Participant
to family members and related estate planning entities.
3.    Vesting of Option Right. Each Option grant may be exercised by the
Participant under the following schedule except as otherwise provided in this
Agreement. The Option may not be exercised for a period of one (1) year from the
Date of Grant. Following that one‑year period, the Option vests in equal
one‑third increments:
•
one‑third vests on the one‑year anniversary of the Date of Grant;

•
one‑third vests on the two‑year anniversary of the Date of Grant;

•
one‑third vests on the three‑year anniversary of the Date of Grant.

The Option may be exercised as to any portion of the Option that is vested. An
unvested portion of the Option shall only vest so long as:
(1)
the Participant remains a Director of the Company on the date that the Option
vests,

(2)
the Participant retires or resigns from service as a Director of the Company in
accordance with the age and term limits of the Corporate Governance Guidelines
of the Company, or



1

--------------------------------------------------------------------------------




(3)
the Participant’s service as a Director of the Company is terminated for any
other reason and a majority of the members of the Board of Directors other than
the eligible Director consent to the continued vesting of such portion of the
Option in accordance with the original vesting schedule.

The vesting of the Option also is subject to acceleration in the event of a
Change in Control of Donaldson as defined in the Plan.
4.    Exercise of Option. Once vested, the Participant may exercise this Option,
in whole or in part, at any time during the term as specified above but not
after ten (10) years from the Date of Grant; provided, that if the Participant
dies, this Option, if vested, may be exercised within three (3) years after
death, but not after ten (10) years from the Date of Grant, by the Participant’s
estate or by the person or persons who acquire the right to exercise this Option
by bequest, inheritance or otherwise by reason of such death. Donaldson and the
Participant recognize that this Agreement in no way restricts the right of
Donaldson to terminate the Participant’s membership consistent with applicable
Delaware laws.
5.    Method of Exercise of Option. Subject to the terms and conditions of this
Agreement, the Option may be exercised only within the Option period by serving
written notice of exercise on Donaldson at its principal office which is as of
this date located at 1400 W. 94th Street, Bloomington, Minnesota, Attention:
General Counsel, or such other forms of written or electronic notice as are
designated by the Company. The notice must state the number of shares being
exercised and include payment in full of the purchase price. Payment of the
purchase price shall be made in cash or, with the approval of Donaldson (which
may be given in its sole discretion), in shares of Common Stock of Donaldson
having a Fair Market Value equal to the full purchase price of the shares of
Common Stock being acquired or a combination of cash and such shares of Common
Stock.
6.    Acceleration of Exercisability upon Change in Control. In the event of a
Change in Control of Donaldson (as defined below), any outstanding Option
granted under this Agreement not previously vested and exercisable shall become
fully vested and exercisable and shall remain exercisable thereafter until they
are either exercised or expire by their terms. The term “Change in Control”
shall have the following meaning assigned to it in this Agreement. A “Change in
Control” of Donaldson shall have occurred if (i) any “person” as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than Donaldson, any trustee or other
fiduciary holding securities under an Employee benefit plan of Donaldson or any
corporation owned, directly or indirectly, by the stockholders of Donaldson in
substantially the same proportions as their ownership of stock of Donaldson),
either is or becomes the “beneficial owner” (as defined in Rule 13d‑3 under the
Exchange Act), directly or indirectly, of securities of Donaldson representing
30% or more of the combined voting power of Donaldson’s then outstanding
securities, (ii) during any period of 2 consecutive years (not including any
period prior to the effective date of this Plan), individuals who at the
beginning of such period constitute the Board of Directors, and any new Director
(other than a Director designated by a person who has entered into an agreement
with Donaldson to effect a transaction described in clause (i), (iii) or (iv) of
this subparagraph) whose election by the Board of Directors or nomination for
election by Donaldson’s stockholders was approved by a vote of at least
two‑thirds (2/3) of the Directors then still in office who either were Directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof, unless the approval of the election or nomination for election of such
new Directors was in connection with an actual or threatened election or proxy
contest, (iii) the stockholders of Donaldson approve a merger or consolidation
of Donaldson with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of Donaldson
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 80% of the combined voting power of the voting
securities of Donaldson or such surviving entity outstanding immediately after
such merger or consolidation or (B) a


2

--------------------------------------------------------------------------------




merger or consolidation effected to implement a recapitalization of Donaldson
(or similar transaction) in which no “person” (as hereinabove defined) acquires
more than 30% of the combined voting power of Donaldson’s then outstanding
securities or (iv) the stockholders of Donaldson approve a plan of complete
liquidation of Donaldson or an agreement for the sale or disposition by
Donaldson of all or substantially all of Donaldson’s assets or any transaction
having a similar effect.
7.    Miscellaneous.
(a)
Donaldson shall not be liable for any foreign exchange rate fluctuation, where
applicable, between the Participant’s local currency and the United States
dollar that may affect the value of the Option or any amounts due to the
Participant pursuant to the exercise of the Option or the subsequent sale of any
shares of Common Stock acquired upon exercise.

(b)
The exercise of all or any parts of the Option shall only be effective at such
time that the sale of shares of Common Stock pursuant to such exercise will not
violate any U.S. federal, state or foreign securities or other laws.

(c)
It is understood and agreed that the Option price is the per share market value
of a share of Common Stock on the Date of Grant. The Option is not intended to
be an Incentive Option within the meaning of Section 422 of the Code. The Option
is issued pursuant to the Plan and is subject to its terms.

(d)
If all or any portion of the Option is exercised subsequent to any stock
dividend or split, recapitalization, consolidation, or the like, occurring after
the date hereof, as a result of which securities of any class shall be issued in
respect of outstanding shares of Common Stock, or shares of Common Stock shall
be changed into the same or a different number of shares or other securities of
the same or other class or classes, then the Board of Directors shall determine
if any equitable adjustment is necessary to protect the Participant against
dilution and shall determine the terms of such adjustment, if any. In the case
of any stock dividend or split effected after the date hereof, the number of
shares of Common Stock to be granted hereunder shall be automatically adjusted
to prevent dilution of the potential benefits intended to be made available
hereunder.

(e)
This Option grant shall be effective only after the Participant agrees to the
terms and conditions of the Agreement.

(f)
This agreement shall be construed and enforced in accordance with the laws of
the state of Delaware, except with respect to its rules relating to conflicts of
law. The Participant consents to the exclusive jurisdiction of the state and
federal courts of the state of Minnesota in connection with any controversies
relating to or arising out of this Agreement, and agrees that any and all
litigation relating to or arising out of this Agreement shall be venued in
Hennepin County, Minnesota.

(g)
As a condition of the grant of this Option, the Participant agrees to repatriate
all payments attributable to the shares of Common Stock and/or cash acquired
under the Plan (including, but not limited to, dividends and any proceeds
derived from the sale of the shares of Common Stock acquired pursuant to the
Option) in accordance with local foreign exchange rules and regulations in the
Participant’s country of residence. In addition, the Participant also agrees to
take any and all actions, and consents to any and all actions taken by
Donaldson, as may be required to allow Donaldson to comply with local laws,
rules and regulations in the Participant’s country of residence. Finally, the
Participant agrees to take any and all actions as may be required to comply with
the Participant’s personal legal and tax obligations under local laws, rules and
regulations in the Participant’s country of residence.



3

--------------------------------------------------------------------------------




(h)
Donaldson, in its sole discretion, may decide to deliver any documents related
to the Option or other awards granted to the Participant under the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on‑line or
electronic system established and maintained by Donaldson or a third party
designated by Donaldson.

(i)
The Participant acknowledges and agrees that it is the Participant’s express
intent that this Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the grant of this
Option, be drawn up in English. If the Participant has received this Agreement,
the Plan or any other documents related to the Option translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version shall control.

(j)
Notwithstanding any provisions in this Agreement to the contrary, this Option
shall be subject to any special terms and conditions for the Participant’s
country of residence, as set forth in the applicable addendum to this Agreement,
if any. Further, if the Participant transfers residency to another country
reflected in an addendum to this Agreement, the special terms and conditions for
such country will apply to the Participant to the extent Donaldson determines,
in its sole discretion, that the application of such terms and conditions is
necessary or advisable in order to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Option and
the Plan (or Donaldson may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Participant’s transfer). Any
applicable addendum shall constitute part of this Agreement.

(k)
Donaldson reserves the right to impose other requirements on this Option, any
shares of Common Stock acquired pursuant to this Option, and the Participant’s
participation in the Plan, to the extent Donaldson determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local laws, rules and/or regulations or to facilitate the operation
and administration of the Option and the Plan. Such requirements may include
(but are not limited to) requiring the Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.

(l)
If the Participant is resident outside the United States, the grant of the
Option is not intended to be a public offering of securities in the
Participant’s country of residence. Donaldson has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law), and the grant of the Option is not
subject to the supervision of the local securities authorities. No employee of
Donaldson or any Affiliate is permitted to advise the Participant on whether the
Participant should acquire shares of Common Stock by exercising the Option under
the Plan. Investment in shares of Common Stock involves a degree of risk. Before
deciding to acquire shares of Common Stock by exercising the Option, the
Participant should carefully review all of the materials related to the Option
and the Plan. In addition, the Participant should consult with the Participant’s
personal advisor for professional investment advice.

(m)
The Participant’s country of residence may have insider trading and/or market
abuse laws that may affect the Participant’s ability to acquire or sell shares
of Common Stock under the Plan during such times the Participant is considered
to have “inside information” (as defined in the laws in Participant’s country of
residence). These laws may be the same or different from any Donaldson insider
trading policy. The Participant acknowledges that it is the Participant’s
responsibility to be informed of and



4

--------------------------------------------------------------------------------




compliant with such regulations, and the Participant is advised to speak to his
/ her personal advisor on this matter.
(n)
The invalidity or unenforceability of any provision of the Plan or this
Agreement will not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
will be severable and enforceable to the extent permitted by law.

8.    Consent to Collection/Processing/Transfer of Personal Data. Pursuant to
applicable personal data protection laws, Donaldson hereby notifies the
Participant of the following in relation to the Participant’s personal data and
the collection, use, processing and transfer of such data in relation to
Donaldson’s grant of this Option and the Participant’s participation in the
Plan. The collection, use, processing and transfer of the Participant’s personal
data is necessary for Donaldson’s administration of the Plan and the
Participant’s participation in the Plan, and the Participant’s denial and/or
objection to the collection, use, processing and transfer of personal data may
affect the Participant’s participation in the Plan. As such, the Participant
hereby voluntarily acknowledges and consents (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described in this paragraph.
Donaldson holds certain personal information about the Participant, including
the Participant’s name, home address, email address and telephone number, date
of birth, social security number, passport number or other employee
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in Donaldson, details of all stock options or any
other entitlement to shares of Common Stock awarded, canceled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). Data may be provided by the
Participant or collected, where lawful, from third parties, and Donaldson will
process Data for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. Data processing will take
place through electronic and non‑electronic means according to logics and
procedures strictly correlated to the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
Data will be accessible within Donaldson’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Plan and for the Participant’s participation in the Plan.
Donaldson will transfer Data within the Donaldson organization as necessary for
the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and Donaldson may further transfer Data
to any third parties assisting Donaldson in the implementation, administration
and management of the Plan. These recipients may be located in the European
Economic Area, or elsewhere throughout the world, such as the United States. The
Participant hereby authorizes (where required under applicable law) them to
receive, possess, use, retain and transfer Data, in electronic or other form,
for purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Common Stock on the Participant’s behalf to a broker or other third
party with whom the Participant may elect to deposit any shares of Common Stock
acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of Data, (b) verify the content, origin
and accuracy of Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of Data, and (d) to oppose, for
legal reasons, the collection, processing or transfer of Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and the Participant’s participation in the Plan. The Participant may
seek to exercise these rights by contacting Donaldson Legal Department.


5

--------------------------------------------------------------------------------




By executing this Agreement as of the Date of Grant, the Participant hereby
accepts and agrees to be bound by all terms and conditions of this Agreement and
the Plan.
PARTICIPANT:
SIGNED BY ELECTRONIC SIGNATURE*


* BY ELECTRONICALLY ACCEPTING THE OPTION, THE PARTICIPANT AGREES THAT (i) SUCH
ACCEPTANCE CONSTITUTES THE PARTICIPANT’S ELECTRONIC SIGNATURE IN EXECUTION OF
THE AGREEMENT; (ii) THE PARTICIPANT AGREES TO BE BOUND BY THE PROVISIONS OF THE
PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY); (iii) THE
PARTICIPANT HAS REVIEWED THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE
AGREEMENT (IF ANY) IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE
ADVICE OF COUNSEL PRIOR TO ACCEPTING THE OPTION AND FULLY UNDERSTANDS ALL OF THE
PROVISIONS OF THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF
ANY); (iv) THE PARTICIPANT HAS BEEN PROVIDED WITH A COPY OR ELECTRONIC ACCESS TO
A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE TAX SUPPLEMENT TO THE U.S.
PROSPECTUS FOR EMPLOYEE’S COUNTRY, IF APPLICABLE; AND (v) THE PARTICIPANT HEREBY
AGREES TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR
INTERPRETATIONS OF THE HUMAN RESOURCES COMMITTEE UPON ANY QUESTIONS ARISING
UNDER THE PLAN, THE AGREEMENT AND THE ADDENDUM TO THE AGREEMENT (IF ANY).






6